Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 5, 8, 12, and 15 have been amended. Claims 4, 6, 11, 13, 18, and 19 have been canceled. Claims 1, 2, 3, 5, 7, 8, 9, 10, and 12, 14, 15, 16, 17, and 20 are pending and rejected in the application. 

Allowable Subject Matter
The combination of Rosenbaum, Rune, and Lewis do not disclose updating the statistics based on operational data received from the autonomous vehicles; clustering the autonomous vehicles into a set of clusters; assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm, the NLP algorithm comprising: retrieving a set of text descriptions associated with one of a make, model, or year of the autonomous vehicles in a given cluster, generating a plurality of sentiments for the given cluster based on the text descriptions, ranking the plurality of sentiments based on a type of statistics associated with the given cluster, the ranking performed by comparing a similarity of the type of statistics with the plurality of sentiments, and selecting a subset of the plurality of sentiments as the personality identifier; and training a model using the clusters and the personality identifiers. Thus, claims 1, 2, 3, 5, 7, 8, 9, 10, and 12, 14, 15, 16, 17, and 20 are allowed but the amendments do not overcome the 35 U.S.C. 101 rejection. 

The Examiner recommends adding significantly more to overcome the abstract idea. For instance, adding the point and purpose of training the model which is recited in paragraph[0084] and paragraph[0184]. In addition, adding structure like the central system to implement the abstract idea in the method claim.

Response to Arguments

Applicant Argues 
The claims do not broadly describe activities that can be done in the human mind and, indeed, explicitly recite techniques (e.g., NLP) that cannot be performed reasonably by a human (thus their existence). While Applicant maintains that the previously pending claims do not recite an abstract idea, Applicant asserts that the amendments now presented further illustrate this distinction and requests withdrawal of the rejection under § 101.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “The claims do not broadly describe activities that can be done in the human mind and, indeed, explicitly recite techniques (e.g., NLP) that cannot be performed reasonably by a human (thus their existence). While Applicant maintains that the previously pending claims do not recite an abstract idea, Applicant asserts that the amendments now presented further illustrate this distinction and requests withdrawal of the rejection under § 101.” The Examiner respectfully disagrees. Human minds are capable of preforming natural language processing like reading and listening to words. The human processes the natural language to understand a cluster of knowledge. Here, claims 1, 8, and 15 similarly recites a device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic, when executed by the processor, causing the processor to perform the steps of: initializing statistics associated with autonomous vehicles; updating the statistics based on operational data received from the autonomous vehicles; clustering the autonomous vehicles into a set of clusters; assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm, the NLP algorithm comprising: retrieving a set of text descriptions associated with one of a make, model, or year of the autonomous vehicles in a given cluster, generating a plurality of sentiments for the given cluster based on the text descriptions, ranking the plurality of sentiments based on a type of statistics associated with the given cluster, the ranking performed by comparing a similarity of the type of statistics with the plurality of sentiments, and selecting a subset of the plurality of sentiments as the personality identifier; and training a model using the clusters and the personality identifiers. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory computer readable media”, “a processor”, and “a device.” Thus, claims 1, 8, and 15 recites an abstract idea.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 3, 5, 7, 8, 9, 10, and 12, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic, when executed by the processor, causing the processor to perform the steps of: initializing statistics associated with autonomous vehicles; updating the statistics based on operational data received from the autonomous vehicles; clustering the autonomous vehicles into a set of clusters; assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm, the NLP algorithm comprising: retrieving a set of text descriptions associated with one of a make, model, or year of the autonomous vehicles in a given cluster, generating a plurality of sentiments for the given cluster based on the text descriptions, ranking the plurality of sentiments based on a type of statistics associated with the given cluster, the ranking performed by comparing a similarity of the type of statistics with the plurality of sentiments, and selecting a subset of the plurality of sentiments as the personality identifier; and training a model using the clusters and the personality identifiers. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory computer readable media”, “a processor”, and “a device.” 

For example, in the context of the claims, “initializing statistics associated with autonomous vehicles” encompasses a person writing down statistics associated with autonomous vehicles. Further, “updating the statistics based on operational data received from the autonomous vehicles” encompasses a person writing down current updated statistics based on operational data received from the autonomous vehicles. In addition, “clustering the autonomous vehicles into a set of clusters” encompasses a person creating an autonomous vehicles cluster. Further, “assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm” encompasses a person creating on paper a personality identifier using their interpretation of the data. Next, “the NLP algorithm comprising: retrieving a set of text descriptions associated with one of a make, model, or year of the autonomous vehicles in a given cluster” encompasses a person reading a set of text descriptions associated with one of a make, model, or year of the autonomous vehicles in a given cluster. Next, “generating a plurality of sentiments for the given cluster based on the text descriptions” encompasses a person writing on paper a plurality of sentiments for the given cluster based on the text descriptions. In addition, “ranking the plurality of sentiments based on a type of statistics associated with the given cluster, the ranking performed by comparing a similarity of the type of statistics with the plurality of sentiments” encompasses a person ranking on paper the plurality of sentiments based on a type of statistics associated with the given cluster, the ranking performed by comparing a similarity of the type of statistics with the plurality of sentiments. Further, “selecting a subset of the plurality of sentiments as the personality identifier” encompasses a person selecting a subset of the plurality of sentiments as the personality identifier. Finally, “training a model using the clusters and the personality identifiers” encompasses a person mentally programing a model using the clusters and the personality identifiers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 8, and 15 recites an abstract idea.

This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “one or more non-transitory computer readable media”, “a processor”, and “a device” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of initializing statistics, receiving operational data…etc., updating the statistics…etc., clustering…etc., assigning…etc., retrieving…etc., generating…etc., ranking…etc., selecting…etc., and training a model…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1 and 14 recites one or more non-transitory computer readable media”, “a processor”, and “a device” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of initializing statistics, receiving operational data…etc., updating the statistics…etc., clustering…etc., assigning…etc., retrieving…etc., generating…etc., ranking…etc., selecting…etc., and training a model…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101.

The limitation “wherein initializing statistics associated with the autonomous vehicles comprises associating a make, model, and year with each of the autonomous vehicles” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9, and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein initializing statistics associated with the autonomous vehicles further comprises associating modifications to base models with the autonomous vehicles” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 


The limitation “wherein extracting text snippets comprises retrieving the text snippets comprises retrieving freeform text content from third parties” of dependent claims 5 and 12 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 12 are not patent eligible under 35 USC 101. 

The limitation “wherein training a model using the clusters and the personality identifiers comprises using statistics associated with the clusters as an input data set and the personality identifiers as labels and training a neural network using the statistics and labels.” of dependent claims 7, 14, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 20 are not patent eligible under 35 USC 101. 








Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 21, 2022                                                                                                                                                                                                   


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000